PARKER, Judge.
Appellant first assigns error to the sentence imposed, but states no reason and cites no authority to show the sentence invalid. Imposition of punishment within limits authorized by statute is within the discretion of the trial judge and is not reviewable on appeal. State v. Downey, 253 N.C. 348, 117 S.E. 2d 39; State v. Fleming, 202 N.C. 512, 163 S.E. 453. The sentence here imposed was within the limits authorized by G.S. 14-18. Appellant’s first assignment of error is without merit.
Appellant assigns error to the court’s failure “to charge the jury that, the defendant had a right to protect his place *204of residence, his home.” However, such a charge would not have been warranted under the evidence in this case. All of the evidence set forth in the record is that the fatal stabbing occurred in the residence of one Carrie Moore, and there is no evidence that defendant acted in defense of his own premises.
We have carefully examined the entire record and find therein no prejudicial error. The indictment on which defendant was charged and tried was proper in form. He was represented at his trial by counsel who was privately employed by his friends, with his approval and consent, to represent him. There was ample competent evidence to support the jury’s verdict. Two eyewitnesses for the State testified to the fatal stabbing and to the events leading up thereto; defendant testified that he stabbed, but only in self-defense. In a charge free from prejudicial error the able trial judge fully and correctly declared and explained the law arising on the evidence given in the case. In defendant’s trial and in the judgment appealed from, we find
No error.
Judges Hedrick and Baley concur.